Citation Nr: 1119260	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  07-03 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an increased rating for a right knee disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from July 1979 to December 1987, and from August 1988 to July 1989.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied a rating in excess of 20 percent for the appellant's service-connected right knee disability.  

In May 2009, the appellant and his spouse testified at a Board hearing at the RO.  In August 2009 and April 2010, the Board remanded the matter to the RO for additional evidentiary development.  A review of the record shows that the RO has complied with all remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  Neither the appellant nor his representative has argued otherwise.  See April 2001 Appellant's Post-Remand Brief (noting that "[a] review of the claims file indicates that the AOJ has complied with the Board's remand directive.").  

In its August 2009 and April 2010 remands, the Board referred claims of service connection for depression and a low back disability to the RO for appropriate action.  The RO has not yet addressed these matters and the Board does not have jurisdiction over them.  These matters are again referred to the RO for appropriate action.  


FINDINGS OF FACT

The appellant's right knee disability is manifested by subjective complaints including constant pain and functional impairment.  Objective findings include full extension, noncompensable limitation of flexion, stable ligaments, and functional impairment for activities such as squatting, running, climbing stairs, and prolonged walking and standing.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the appellant's right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In a March 2006 letter, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010).  In a separate March 2006 letter, the RO provided the appellant with the additional notification requirements imposed by the U.S. Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In May 2008, the RO sent the appellant a letter for the express purpose of complying with the Court's decision Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  In an April 2010 letter, the RO advised the appellant of the information and evidence needed to substantiate and complete a claim for a total rating based on individual unemployability.  He was specifically advised that this evidence could include statements from his employers and coworkers substantiating his diminished work capacity.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The RO further advised the appellant that if he believed he qualified for such benefit, he should return the enclosed VA Form 21-8940.  The appellant did not respond.  Since the issuance of these letters, the RO has reconsidered the appellant's claim, most recently in the October 2010 Supplemental Statement of the Case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure any timing defect).  

In addition to the notification letters referenced immediately above, in a conference held in connection with the May 2009 Board hearing, the issue on appeal was discussed with the appellant and his representative, including the type of evidence required in order to prevail in the claim.  See e.g. Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The appellant and his representative acknowledged full understanding of all matters discussed.  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Neither the appellant nor his representative has argued otherwise.  The appellant's service treatment records are on file, as are all available, relevant post-service clinical records specifically identified by the appellant.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2010).  

The appellant has also been afforded VA medical examinations in connection with his claim.  38 C.F.R. § 3.159(c) (4) (2010).  The Board finds that the examination reports obtained are adequate.  The examinations were conducted by qualified medical professionals whose findings are detailed and predicated on a full reading of all available records as well as a clinical examination of the appellant.  The examination reports contain the necessary physical findings upon which to decide the issues adjudicated in this decision.  See Massey v. Brown, 7 Vet. App. 204 (1994) (holding that VA medical examination reports must provide sufficient reference to the pertinent schedular criteria); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions and the adequacy of a VA medical examination).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2010).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issues now being decided.  Again, neither the appellant nor his representative has argued otherwise.  


Background

The appellant's service treatment records show that he was seen on several occasions in connection with his complaints of right knee symptoms such as pain and giving way.  He reported that he had initially injured his right knee in a pre-service automobile accident in 1977.  He again developed knee pain in 1982 after an episode of kneeling.  The appellant underwent an arthrogram in October 1982 which was normal but for a question of a mild irregularity about the medial meniscus.  Arthroscopy was performed in December 1982 and no abnormalities were identified.  

In November 1996, the appellant submitted an original application for VA compensation benefits, seeking service connection for a right knee disability.  In connection with his claim, the appellant was afforded a VA medical examination in February 1997.  He reported that in 1983, he had undergone arthroscopic surgery after he twisted his right knee descending a ladder.  He claimed that his symptoms had not improved since that time.  Examination showed barely visible arthroscopy scars of the right knee.  There was no swelling, deformity, or instability.  Range of motion was from zero to 100 degrees with pain at the end of the range of motion.  X-ray studies showed a question of chondromalacia patella.  The diagnosis was patellofemoral pain of the right knee, status post arthroscopic surgery.  

In a March 1997 rating decision, the RO granted service connection for chondromalacia patella, status post arthroscopic surgery, right knee, and assigned an initial 20 percent disability rating, effective November 5, 1996.  The appellant subsequently filed claims for an increased rating for his service-connected right knee disability in March 1998 and March 2001.  After reviewing clinical records and examination reports assembled in connection with those claims, in June 1998 and May 2002 rating decisions, the RO confirmed and continued the 20 percent disability rating for the appellant's service-connected right knee disability.

In January 2006, the appellant submitted his most recent claim for an increased rating for his service-connected right knee disability.  He reported that he had recently been diagnosed as having a torn meniscus and had been referred for possible surgery.

In connection with his claim, the appellant was afforded a VA medical examination in March 2006.  The examiner noted that the appellant had a history of arthroscopy of the right knee in service, without significant medical difficulties.  The appellant claimed that he had had constant pain in his right knee since service.  He reported that he was employed as a disc jockey, a position which involved prolonged standing on his feet.  He denied major restriction of his work activities, although he reported that activities such as crouching, squatting, and walking stairs were limited by pain.  He stated that he did not wear a knee brace but would use an elastic knee support in association with increased symptoms approximately one to two times weekly.  Examination showed no evidence of deformity, effusion, or temperature increase.  The appellant was able to squat with slight pain but no obvious crepitation.  Range of motion testing showed full extension to zero degrees.  The right knee flexed to 150 degrees.  The motion was slightly painful and there was a suggestion of articular crepitation.  Further manipulation of the knee failed to demonstrate instability or laxity.  Thigh measurements were equal with no evidence of atrophy.  Repetitive manipulation did not appear to be associated with increased symptomatology or abnormal findings.  The examiner noted that examination had revealed no evidence of articular chondromalacia.  X-ray studies were normal with no significant articular changes.  There was no evidence of degenerative arthritis.  The examiner noted that a September 2005 MRI study had shown evidence of a longitudinal tear of the posterior horn of the medial meniscus.  The diagnosis was evidence of internal derangement of the right knee with a fairly extensive tear of the posterior horn of the medial meniscus in association with a parameniscal cyst.  There was evidence of disability related to the right knee, including functional impairment in association with activities involving climbing stairs, crouching, stooping, squatting, etc.  The examiner noted that the appellant also reported some increased symptoms in cold weather.  There was no indication of instability or incoordination and the examiner further concluded that weakness and fatigability were not factors of impairment.  

In a May 2006 rating decision, the RO confirmed and continued the 20 percent disability rating for the appellant's right knee disability.  The appellant appealed.  In his January 2007 substantive appeal, the appellant reported that is right knee symptoms included pain, locking, and occasional dislocation.  

In support of his appeal, the appellant submitted a May 2007 private examination report noting diagnoses of a right varus deformity with medial collateral strain and post traumatic degenerative tear, medical meniscus, right knee.  Physical findings included no instability.  Arthroscopic surgery was recommended.  Also received were VA clinical records showing that the appellant sought treatment for right knee pain.  It was noted that imaging studies in June and July 2008 had shown a complex tear of the medial meniscus with an associated meniscal cyst, but normal osseous mineralization.  Treatment options of steroid injections or arthroscopy were discussed.  

The appellant again underwent VA medical examination in September 2008.  He reported that he had been diagnosed as having a tear of the meniscus and had been given treatment options of steroid injections or surgery but had not yet made up his mind.  He reported that his symptoms included pain in the right knee with daily activities such as walking, which he rated as a 5 on a pain scale of 1 to 10.  He reported that his pain increased to a 9 with activities such as running, climbing stairs, and squatting.  His symptoms also increased in cold weather.  The appellant reported that he wore a right brace as needed but did not use a cane or walker.  On objective examination, there was no swelling, redness, or deformity.  There was tenderness of the right knee but no additional limitation following repetitive use.  The ligaments were intact and there was no instability.  There was no varus or valgus deformity.  The appellant's gait was antalgic.  Range of motion testing showed flexion to 140 degrees, with pain beginning at 100 degrees.  Extension was to zero degrees.  The examiner noted that range of motion was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination following repetitive use or during flare-ups.  The diagnosis was tearing of the posterior horn of medial meniscus, with an adjacent parameniscal cyst, symptomatic.  

At a May 2009 Board hearing, the appellant indicated that he had a severe tear in his knee which required immediate surgery.  He claimed that his symptoms included constant pain for which he took daily medication.  He also indicated that he wore a brace to prevent buckling of his knee due to pain.  The appellant's spouse testified that the appellant had a hard time climbing stairs or walking down hills.  She recalled that long periods of standing and walking aggravated his pain.  The appellant's spouse testified that he had worked as a DJ for twenty years and had enjoyed his work.  She indicated that because of his knee disability, however, he had been unable to continue working in that profession which had caused wear on him emotionally.  

Thereafter, the RO received additional VA clinical records, dated from August 2008 to June 2010.  In pertinent part, these records show continued treatment for knee pain.  In August 2008, the appellant reported continued knee pain, giving way, and locking.  It was noted that he had been diagnosed as having a medial meniscal tear. On examination, there was no crepitus or instability.  Range of motion was from zero to 130 degrees.  The examiner discussed treatment options of surgery or steroid injections and the appellant indicated that he would like to think about it.  In April 2009, it was noted that the appellant felt that he was unable to continue working because of his longstanding knee injury and preferred to be retrained so he could pursue a different line of work.  In a May 2009 note, the appellant's treatment provider indicated that the appellant was employed as a security guard, a position which required him to walk, aggravating his knee pain.  The physician recommended that the appellant retrain for a job which did not require constant walking or standing.  The treatment provider noted that although the appellant had asked him to provide a letter stating that he was 100 percent disabled so that he could obtain student loan forgiveness, he would not do so as "[h]e is far from being 100% disabled.  I will not write such letter."  In September 2009, it was noted that the appellant had been diagnosed as having a meniscal tear, although he denied significant meniscal symptoms.  Examination showed good range of motion, from zero to 125 degrees.  The appellant reported diffuse knee pain.  It was noted that the appellant wished to avoid surgery.  

In January 2010, the appellant underwent right knee arthroscopy with medial meniscus debridement and repair without complication.  He thereafter completed physical therapy.  In April 2010, the appellant reported that he had been performing his therapy exercises regularly and that his knee felt better.  He reported intermittent pain as high as 5/10, but denied current knee pain.  He also reported continued popping and giving way.  The assessment was decreased strength/endurance of the quads, although the therapist indicated that the appellant's symptoms should resolve with continued therapy.  Approximately two weeks later, the appellant reported continued intermittent pain in the knee, as high as 7/10.  On examination, range of motion was from zero to 120 degrees.  

The appellant underwent VA medical examination in August 2010.  He reported that he had last worked as a DJ in April 2009.  Since that time, he had performed some limited security work.  In reviewing the appellant's medical history, the examiner noted that the appellant had undergone arthroscopic surgery in January 2010 to repair a torn meniscus, followed by physical therapy.  The appellant reported continued difficulties with his knee since the surgery, claiming that he used a cane and knee brace for support while ambulating.  He reported a sensation of instability as well as painful knee motion which was aggravated by daily activities.  On objective examination, the appellant was able to squat fully without evidence of crepitation.  The patellae were stable.  Both knees extended fully to zero degrees.  The right knee demonstrated painful limitation of flexion at 135 degrees.  Further manipulation of the knee failed to demonstrate evidence of ligamentous laxity or instability.  Objectively, repetitive movements of the right knee were painful, without demonstrating any increased symptomatology or any evidence of functional impairment.  X-ray studies showed slight narrowing in the medial compartment consistent with early degenerative changes.  There were no significant arthritic changes seen otherwise.  The diagnosis was status post operative arthroscopy with joint debridement and meniscal repair.  The examiner noted that there was an indication of disability related to activities involving movement of the knee, including walking on stairs and an inability to do crouching, stooping, or squatting.  The appellant also reported some discomfort when sitting with the knee in flexion for extended periods.  The examiner indicated that there was no indication of instability or incoordination on examination, although weakness and fatigability appeared to be contributing factors.  The examiner concluded that the appellant was unemployable for any activity which required him to be on his feet for extended periods of time.  He noted that activities such as running, jumping or crouching were also contraindicated.  Based on current findings, however, he concluded the appellant would be capable of performing semi sedentary work, although given his knee discomfort when sitting, these opportunities would be quite minimal.  


Applicable Law

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).

There are separate rating codes which identify the various disabilities.  38 C.F.R. Part 4 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2010).

In considering the severity of a disability, it is essential to trace the medical history of the claimant.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14 (2010).  The Court has emphasized that a claimant may not be compensated twice for the same symptomatology as such a result would overcompensate the claimant for the actual impairment of his earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).  Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994), 38 C.F.R. § 4.25 (2010).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2010).  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45 (2010).  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).  Additionally, the Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 (2010).

Arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010 (2010).

Evaluations for limitation of flexion of a knee are assigned as follows:  flexion limited to 45 degrees is 10 percent; flexion limited to 30 degrees is 20 percent; and flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).

Evaluations for limitation of knee extension are assigned as follows:  extension limited to 10 degrees is 10 percent; extension limited to 15 degrees is 20 percent; extension limited to 20 degrees is 30 percent; extension limited to 30 degrees is 40 percent; and extension limited to 45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).

Normal range of motion of a knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2010).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent rating is warranted for slight impairment of the knee due to recurrent subluxation or lateral instability.  A 20 percent rating is assigned for moderate impairment of the knee due to recurrent subluxation or lateral instability.  A maximum 30 percent rating is warranted for severe impairment of the knee due to recurrent subluxation or lateral instability.

As noted, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  38 C.F.R. § 4.14 (2010); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  In that regard, separate evaluations may be assigned for non-overlapping manifestations of knee disability.  See e.g. VAOPGCPREC 9-2004, published at 69 Fed. Reg. 59,990 (Oct. 6, 2004) (separate ratings for limitation of flexion and extension of the knee); VAOPGCPREC 9-98, published at 63 Fed. Reg. 56,703-04 (Oct. 22, 1998) (separate ratings for instability and limitation of motion); VAOPGCPREC 23-97, published at 62 Fed. Reg. 63,604 (Dec. 1, 1997) (to the same effect).  The combined evaluation for the affected leg, however, cannot exceed the rating for amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68 (2010).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

The appellant's service-connected right knee disability, characterized by the RO as chondromalacia patella, status post arthroscopic surgery, has been evaluated as 20 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The appellant contends that he is entitled to a rating in excess of 20 percent in light of his symptoms of pain, giving way, and functional loss.  After carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 20 percent for any period of the claim.

Chondromalacia patella, status post arthroscopic surgery, is not specifically delineated in the rating schedule.  The RO has therefore evaluated the appellant's left knee disability by analogy to "other impairment of the knee," which is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  This provision provides a 20 percent rating for moderate impairment of the knee due to recurrent subluxation or lateral instability.  To warrant a rating in excess of 20 percent, the evidence must show severe impairment of the knee due to recurrent subluxation or lateral instability.

As described in detail above, the appellant's left knee does not demonstrate any impairment due to subluxation or instability.  Although the appellant claims that his knee feels unstable and gives way, repeated examinations have consistently shown that his right knee ligaments are stable.  For example, at the VA medical examination in March 2006, the examiner noted that manipulation of the knee failed to demonstrate instability or laxity.  A private examination report dated in May 2007 similarly shows no instability.  At the VA medical examination in September 2008, the appellant's right knee ligaments were determined to be intact with no instability.  At the most recent VA medical examination in August 2010, although the appellant reported a sensation of instability, objective examination showed that the patellae were stable and that further manipulation of the knee failed to demonstrate evidence of ligamentous laxity or instability.  

In light of this evidence, and in view of the fact that no medical professional has ever characterized the appellant's overall right knee disability as severe or more than moderate, the Board finds no basis on which to assign a rating in excess of 20 percent under Diagnostic Code 5257.  In reaching this decision, the Board has considered the appellant's subjective complaints that he wears a left knee brace and that his knee feels unstable or gives way.  The Board finds, however, that the objective evidence of record, including numerous examinations consistently finding that the appellant's knee exhibits no instability, greatly outweighs his subjective reports made in the context of a claim for VA benefits.  For these reasons, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 20 percent, for the appellant's right knee disability under 38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Board has considered evaluating the appellant's right knee disability under an alternative diagnostic code, but finds no basis to assign a rating in excess of 20 percent.  Diagnostic Code 5258 provides for a 20 percent rating for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a.  In this case, although the appellant underwent debridement of the meniscus in January 2010, the record contains no notation of a dislocated semilunar cartilage, the appellant reports only occasional locking, and there is no evidence of effusion of the right knee.  Indeed, VA medical examinations in March 2006, September 2008, and August 2010 found no effusion or swelling of the right knee.  In any event, the Board notes that a rating in excess of 20 percent is simply not available under Diagnostic Code 5258.  Additionally, the Board notes that there has been no evidence of ankylosis to warrant a higher rating under 38 C.F.R. § 4.71a, Diagnostic Code 5256.  Finally, the Board notes that imaging studies have shown no evidence of impairment or malunion of the tibia and fibula, nor has any medical professional described the appellant's right knee disability as marked.  Thus, a rating in excess of 20 percent is not warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5262.

The Board also notes that the medical evidence of record shows that the appellant's right knee motion is not limited to the extent necessary to meet the criteria for a compensable rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 or 5261.  At the March 2006 VA medical examination, for example, range of motion of the right knee was from zero to 150 degrees, with pain beginning at 110 degrees.  At the VA medical examination in September 2008, right knee motion was from zero to 140 degrees, with pain beginning at 100 degrees.  At the most recent VA medical examination in August 2010, the appellant demonstrated full extension.  On flexion, the appellant reported pain at 135 degrees.  The Board notes that these range of motion findings clearly do not warrant a compensable rating under the criteria based on limitation of extension or flexion.  38 C.F.R. § 4.71, Diagnostic Codes 5260, 5261.

Although the schedular criteria for a compensable rating based on limitation of motion are not met, the Board has considered whether a higher rating may be assigned on the basis of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, lack of endurance or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  After considering the record, however, the Board finds that the objective evidence does not reflect the functional equivalent of symptoms, supported by adequate pathology, required for the assignment of a rating in excess of 20 percent.

For example, at the VA medical examination in March 2006, the appellant's right knee pain interfered with activities such as climbing stairs and crouching.  The examiner noted, however, that the appellant exhibited no atrophy of the thighs and concluded that incoordination, weakness and fatigability were not factors of impairment.  At the VA medical examination in September 2008, the appellant again reported that his knee pain interfered with activities such as walking, running, climbing stairs, and squatting.  On objective examination, the examiner found that the appellant was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination following repetitive use or during flare-ups.  At the appellant's August 2010 VA medical examination, the examiner noted that the appellant's knee pain prevented activities such as crouching, stooping, or squatting.  He was also noted to experience discomfort in his knee when climbing stairs or sitting with the knee in flexion for prolonged periods and weakness and fatigability appeared to be contributing factors.  On objective examination, however, the appellant was able to squat fully without evidence of crepitation.  

After considering these factors, including the subjective pain and associated functional loss described above, the Board concludes that the objective findings do not more nearly approximate the functional equivalent of limitation of motion rated in excess of 20 percent.  Again, the Board has carefully considered the appellant's contentions to the effect that he experiences symptoms such as constant pain, occasional locking and giving way, and functional impairment for activities such as squatting, climbing stairs, and prolonged walking.  The Board finds that such symptoms, however, are contemplated in the currently assigned 20 percent rating.  A rating in excess of 20 percent is not warranted, absent additional functional loss, supported by adequate pathology.

Again, despite the appellant's subjective complaints, as set forth above, repeated examination has consistently shown that the appellant's right knee is stable, with no objective indication of instability, subluxation, or pathology of the ligaments, to warrant a separate compensable disability rating due to instability or subluxation in addition to the 20 percent rating currently assigned for his "other knee disability" symptoms of pain, occasional locking, and functional loss.  See VAOPGCPREC 23-97.  The Board also notes that the appellant has not been shown to exhibit compensable limitation of flexion and extension to warrant separate disability ratings.  See VAOPGCPREC 23-97.  Again, the 20 percent disability rating currently assigned is based on the appellant's overall right knee symptoms of pain and functional loss.

For the reasons and bases discussed above, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 20 percent for the appellant's service- connected right knee disability.  The benefit-of-the-doubt doctrine is therefore not for application here.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. at 55 (1990).

In reaching this decision, the Board has considered the provisions of 38 C.F.R. § 3.321(b), providing for an extraschedular award when a claimant presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalizations as to render impractical the application of the regular schedular standards.  See Thun v. Peake, 22 Vet. App. 111, 117 (2008)

After reviewing the record, the Board finds that there is no basis for further action on this question as there is no indication of an exceptional disability picture such that the schedular evaluation for the service-connected right knee disability is inadequate.  There is no evidence of record showing that the appellant has been frequently hospitalized due to this disability.  Indeed, but for a single day of outpatient arthroscopic surgery in January 2010, the appellant has not been shown to require hospitalization for his right knee disability since his separation from service.  

The Board has considered the appellant's reports to the effect that he is no longer able to continue working as a DJ or a security guard due to his right knee disability.  Although the medical evidence of record clearly establishes that the appellant is unable to engage in certain activities such as squatting, running, etc., and has limitations in activities such as prolonged standing and walking, such impairment is reflected in the disability rating currently assigned.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states, "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The appellant's right knee disability is not shown to be productive of marked interference with employment.  Rather, his primary care provider described the appellant as being far from totally disabled and at the most recent VA medical examination in August 2010, the examiner concluded that the appellant was capable of performing semi sedentary employment.  

Thus, absent any objective evidence that the appellant's right knee disability, in and of itself, is productive of marked interference with employment beyond that contemplated by the schedular criteria, necessitates frequent hospitalization, or that the manifestations associated with this disability are unusual or exceptional, referral for consideration of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this regard, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b) (West 2002).

In reaching this decision, the Board has also considered the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the claimant or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  

Pursuant to the Board's April 2010 remand instructions, the RO sent the appellant a letter advising him of the information and evidence needed to substantiate and complete a claim for TDIU.  He was advised that if he wished to pursue such benefit, he should complete and return the enclosed VA Form 21-8940.  As set forth above, the appellant has not responded.  Therefore, it appears that he does not wish to pursue a TDIU.  

In any event, the Board notes that the appellant does not meet the schedular requirements for consideration of a total rating based on individual unemployability.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a) (2010).  Additionally, the evidence fails to establish that he is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  See 38 C.F.R. § 4.16(b) (2010).  Indeed, he does not appear to contend otherwise, as he failed to respond to complete VA's application for TDIU.  Cf. 38 C.F.R. § 3.158 (regarding abandoned claims); see also Hurd v. West, 13 Vet. App. 449, 453 ("By failing to respond to the VARO letter, the Board's finding that the appellant abandoned his claim is correct.").  Although the record does contain a VA clinical record showing that the appellant solicited a letter in 2009 from his VA primary care provider declaring him to be totally disabled, the record establishes that the appellant sought the letter in order to obtain forgiveness of his student loans, not because he believed himself to be totally disabled.  Indeed, it was noted that the appellant wished to seek retraining to more suitable employment.  In any event, VA clinical records show that the appellant's physician expressly declined to provide the letter on the grounds that the appellant was "far from being 100% disabled."  Additionally, as noted above, a VA medical examiner concluded in August 2010 that although the appellant's employment was limited, he was capable of performing semi sedentary employment.  Under these circumstances, a TDIU would not be warranted.  

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim of entitlement to a rating in excess of 20 percent for a right knee disability.  The benefit of the doubt doctrine is not for application where the clear weight of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).





ORDER

Entitlement to a rating in excess of 20 percent for a right knee disability is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


